fa

uted ee PO ict Court
Violation Notice

Location Coda } Violation Number

Fr¢o| 9076431__| Kraus | 29

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
Date of Offense Offense Chemped CFR USC State Code
delete

4 FR 2. 35TH 2)
“ Lonk hnt-Cebir

kot tat! Slathoa-<
Offorse Description: Factus! Bosis for Charge

Possess of €/ 2. Manama
DEFENDANT INFORMATION <a )
ease "Tah 7
a,

REDACTED VERSION
Pursuant to the E-Government Act and the

federal rules, the unredacted version of
this document has been filed under seal.

 

 

 

 

 

 

Count |

 

Tag No. Year PASSO

Site
AC

 

 

 

 

 

 

< APPEARANCE IS REQUIRED APPEARANCE IS OPTIONAL
WA OC Box Ais checked, youmust $B Hf Box B ts checked, you must pay the
on appear in court. See total collateral dus or in feu of payment
> Ss 2) _ Forfeiture Amount
za +$30 Processing Fee
S$ PAY THIS AMOUNT AT
Ss www.cvb.uscourts.gov 4 § 420 Teta! Collateral Oue
o
aa} dee A QUR COURT DATE
no wil be notified of date by mad.
ot Adress Oats
—_ ——$—$_————_——— TS
° . Tine
w
agnature
promise to appear
cotteters!

My signifies thal { have received s copy of (p® vicistion notice. It 5 nol an edrnizsion of gui
to fox the hearing st he Gme and iestucted oF in bev of sppearence pay the total
due. .
X Defendant Signature
Orga Cor MRiRRhE ,

"907643 Case 4:19-mj-01156-RJ Docu

STATEMENT OF PROBABLE CAUSE
(For issuance of an arrest warrant or summons)

FILED
DEC 1 1 2019

PETERA. JR., .
Figg

, 20 while exercising my duties as a

District of

 

 

 

 

 

 

Y14-0g -11S6- BT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

bt Ee

foregoing statement Is based upon:
my personal observation my personal investigation
information supplied to me from my fellow officer's observation
> other (explain above)
Declare under penaity of perjury that the Information which | have set forth above and on the
this violation notice Is true and correct to the best of my knowledge.

NVO

  
    

 

Officer's Signature
cause has been stated for the issuance of a warrant.

 

Date (mmvddfyyyy) ‘U.S. Magistrate Judge

® Hazerdous material Involved in incident, PASS = 9 or more passenger :
= Commercial drivers conse; CMY © Commercial vehicie Involved in incident

t1 Filed 12/11/19 Page 1 of 2
STATEMENT OF PROBABLE CAUSE

(For issuance of an arrest warrant or summons)

| state that on August 4th, 2019 while exercising my duties as a law
enforcement officer in the Eastern District of North Carolina, /

a subject, later identified as John Hauser, came into the Long
Point Cabin Camp Office smelling like marijuana. After
questioning him and his two associates, he went out to their
vehicle and handed me one marijuana joint. Initially, he said they
smoked it all and then changed his story. | seized the marijuana
and issued him a citation for possession of <1 oz. of marijuana.

EC60
VN #: 9076431.

The foregoing statement is based upon:

® my personal observation [XJ my personal investigation

(_] information supplied to me from my fellow officer's observation
(J other (explain above)

1 declare under penalty of perjury that the informatian which | have set
forth above and on the face of this violation notice is true and correct to

 

the best of my knowledge.
-Executed on: 68 fot fon "9 f. Ki rca
Date (mmidd/yyyy) Officer's Signature

Probable cause has been stated for the issuance of a waivant.

Executed on:

 

Date (mmiddfyyyy) = —U.S. Magistrate Judge

Case 4:19-mj-01156-RJ Document1 Filed 12/11/19

Page 2 Gfcmo UKE QOONMEN DAT eo Bes Otten

 
